PER CURIAM.
Kennan Dandar and Dandar & Dandar, P.A. (collectively, Dandar), appeal the circuit court’s order finding Dandar in willful civil contempt of court, imposing civil penalties against them, and awarding $50,000 in damages against Dandar and in favor of the Church of Scientology Flag Service Organization, Inc. (the Church). The Church concedes — with commendable candor — that the circuit court erred in imposing the $50,000 damages award against Dandar. Accordingly, we reverse the circuit court’s order to the extent that it awarded $50,000 in damages against Dan-dar and in favor of the Church.
Dandar’s remaining arguments are either procedurally barred or are otherwise without merit. See M.C.G. v. Hillsborough Cnty. Sch. Bd., 927 So.2d 224, 226-27 (Fla. 2d DCA 2006) (discussing the doctrine of collateral estoppel, also referred to as issue preclusion and estoppel by judgment); see also Fla. Dep’t of Transp. v. Juliano, 801 So.2d 101, 105-08 (Fla.2001) (applying the doctrine of law of the case); Specialty Rests. Corp. v. Elliott, 924 So.2d 834, 837-38 (Fla. 2d DCA 2005) (same); Hunter v. Dennies Contracting Co., 693 So.2d 615, 616 (Fla. 2d DCA 1997) (declining to consider the sufficiency of the evidence presented at a hearing that resulted in the entry of an unappealed order for a temporary injunction on an appeal from a subsequent order denying a motion to dissolve or modify the temporary injunction); Buchman v. Canard, 926 So.2d 390, 392 (Fla. 3d DCA 2005) (noting that the doctrine of law of the case applies to a per curiam decision of the appellate court); Calicchio v. Calicchio, 693 So.2d 1124, 1124 (Fla. 4th DCA 1997) (noting that the appellant could not use the appeal of a contempt order as a vehicle to challenge the unappealed order which the contempt order sought to enforce). Accordingly, we affirm the circuit court’s order in all other respects.
Affirmed in part and reversed in part.
WHATLEY, WALLACE, and CRENSHAW, JJ., Concur.